UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6316



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EARL E. RICHARDSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-96-122, CA-03-149-3)


Submitted:   April 18, 2003                 Decided:   May 22, 2003


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl E. Richardson, Appellant Pro Se. Stephen Wiley Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl E. Richardson, a federal prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.     An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(2) (2000).          A

prisoner satisfies this standard by demonstrating that reasonable

jurists    would   find   both   that       his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 123 S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert.

denied, 534 U.S. 941 (2001).         We have independently reviewed the

record and conclude that Richardson has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are      adequately   presented   in   the

materials before the court and argument would no aid the decisional

process.




                                                                    DISMISSED




                                        2